Citation Nr: 1707129	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  08-35 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1981.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In a May 2016 decision, the Board denied the Veteran's claim for increased ratings for his right and left lower extremity peripheral neuropathy.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2016 the Court issued an Order that granted a Joint Motion of the Parties (JMR) to vacate the Board's May 2016 decision to the extent that it denied entitlement to a rating in excess of 20 percent for right and left peripheral neuropathy of the lower extremities from March 9, 2010, and remanded the case to the Board for further consideration.  Specifically, the Court found that the Board did not provide adequate reasons and bases for finding that the Veteran's symptoms of falling, the need for a motorized scooter, and moderate levels of paresthesia and dysesthesia were insufficient to warrant a rating in excess of 20 percent.  The Court left undisturbed the portion of the Board's decision that denied a rating in excess of 10 percent for right and left peripheral neuropathy of the lower extremities prior to March 9, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.

REMAND

While further delay is regrettable, additional development is required.

The Board finds that a contemporaneous VA examination is warranted.  VA treatment records associated with the claims file on September 6, 2016 suggest that the Veteran's service-connected neuropathy may have worsened since his last VA examination in May 2012.  Specifically, a November 18, 2015 treatment record noted that the Veteran was started on a trial of gabapentin; a May 19, 2016 record noted that the Veteran had "severe diabetic neuropathy;" and a June 8, 2016 record noted that the Veteran's leg pain was getting progressively worse and that he was prescribed additional gabapentin.  In light of the above, the Board finds that contemporaneous VA peripheral nerve examination is warranted.  

The record also indicates that the Veteran receives ongoing VA and private treatment for his peripheral neuropathy.  Accordingly, reasonable efforts must be made to obtain updated VA and private medical records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from February 14, 2017 to present, and associate them with the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his lower extremity neuropathy, to include any updated treatment records from his private neurologist Dr. Cape.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Thereafter, the Veteran should be scheduled for VA peripheral nerve examination to address the current severity of his service-connected right and left lower extremity peripheral neuropathy.  The claims file must be reviewed by the examiner.  All necessary tests, including electromyogram (EMG) and/or nerve conduction studies (NCS) and must be conducted and all clinical findings must be reported in detail.  If EMG and/or a NCS are      not warranted, the examiner should explain why.

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied,   the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



